In an action for a divorce and ancillary relief, the plaintiff wife appeals from so much of an order of the Supreme Court, Westchester County (Delaney, J.), entered April 12, 1988, as (1) denied her motion to vacate a previous order of the same court, dated February 24, 1988, which permitted the return of a dog to the marital residence as long as the plaintiff does not reside there, and (2) failed to award her counsel fees.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiff’s contentions, the record reveals that she was given notice of the defendant’s application and an opportunity to be heard prior to the issuance of the order which was the subject of her motion to vacate. Moreover, any *657alleged procedural impropriety which preceded the challenged order was rendered academic by the plaintiff’s receipt of notice and an opportunity to be heard.
Additionally, the plaintiff’s claim that she is entitled to an award of counsel fees is both factually and legally without merit. Brown, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.